Citation Nr: 0940352	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  09-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1942 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held 
that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly 
construed as only a PTSD claim, and should be considered as a 
claim for a psychiatric disorder.  In light of this holding, 
and the fact that the Veteran has been diagnosed with 
depression, the issue on the title page has been 
recharacterized and the appeal is remanded to the RO for 
additional development.  VA will notify the Veteran if 
further action, on his part, is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for PTSD 
based upon his service in World War II.  Primarily due to a 
recent change in law announced by the U.S. Court of Appeals 
for Veterans Claims (Court), this matter must be remanded.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In Clemons, the Court held that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  Although the Veteran has no diagnosis 
of PTSD, the record developed since the inception of the 
claim reflects findings of depression and the Veteran's 
continuing report chills and nervousness since returning from 
the war.

As indicated under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim.  The AMC/RO has 
not had an opportunity to provide adequate notification 
addressing what is needed for a claim incorporating such 
alternate psychological diagnoses.  This is significant 
because the statutory and regulatory provisions addressing 
PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed, again, in view of 
the Clemons guidance.

During service, the Veteran received a Combat Infantryman 
Badge.  The Veteran has a current diagnosis of depression.  
Therefore, the Veteran should be scheduled for a VA 
psychiatric examination in order to identify any current 
psychiatric diagnoses and to have an examiner provide an 
opinion that addresses whether any diagnosed psychiatric 
disability is related to an in-service event or is otherwise 
attributable to the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service connection 
for an acquired psychiatric disability, 
other than PTSD.  The letter should also 
contain notice of the manner in which both 
disability ratings and effective dates are 
assigned for awards of disability 
benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  If the Veteran responds, assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the VA 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or a reasonable time period for the 
Veteran's response has expired, arrange 
for him to undergo a VA psychiatric 
examination in order to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorder(s) which may 
be present, to include PTSD and 
depression.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
further indicated tests and studies to 
include psychological studies should be 
conducted.

The examiner should provide a diagnosis 
for any psychiatric disorder found on 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder, to include PTSD if diagnosed, is 
related to any incident of the Veteran's 
active duty service or, if preexisting 
service, was aggravated thereby.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claim for service 
connection, including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the Veteran, he and his attorney should 
be furnished a supplemental statement of 
the case (SSOC) and afforded an 
appropriate period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



